ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of second degree robbery in violation of section 569.030 RSMo 1994. Due to his status as a prior and persistent offender, defendant was sentenced to twelve years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their *655information only, setting forth the facts and reasons for this order.
We affirm pursuant to Rule 30.25(b).’